      Case 16-61864-pwb            Doc 72      Filed 12/22/20 Entered 12/22/20 12:03:18                    Desc Main
                                              Document      Page 1 of 16




                                        UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF GEORGIA
                                                ATLANTA DIVISION


    In re: COLLINS, ANDREW LAMAR                               §    Case No. 16-61864-PWB
                                                               §
                                                               §
                                                               §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 13 of the United States Bankruptcy Code was filed on 07/07/2016. The case
    was converted to one under Chapter 7 on 09/17/2018. The undersigned trustee was appointed on 09/17/2018.


           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $          28,381.20
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                        0.00
                            Administrative expenses                                      0.00
                            Bank service fees                                          303.14
                            Other payments to creditors                                  0.00
                            Non-estate funds paid to 3rd Parties                         0.00
                            Exemptions paid to the debtor                                0.00
                            Other payments to the debtor                                 0.00
                            Leaving a balance on hand of1              $           28,078.06
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
      Case 16-61864-pwb              Doc 72      Filed 12/22/20 Entered 12/22/20 12:03:18                        Desc Main
                                                Document      Page 2 of 16



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 05/02/2019 and the deadline for filing
    governmental claims was 05/02/2019. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $3,588.12. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $3,588.12, for a
    total compensation of $3,588.122. In addition, the trustee received reimbursement for reasonable and necessary
    expenses in the amount of $0.00 and now requests reimbursement for expenses of $90.82 for total expenses of
    $90.822.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 12/16/2020                                     By: /s/ S. Gregory Hays
                                                                         Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
               Case 16-61864-pwb                              Doc 72     Filed 12/22/20 Entered 12/22/20 12:03:18                                      Desc Main
                                                                        Document      Page 3 of 16
                                                                 Form 1
                                                                                                                                                              Exhibit A
                                             Individual Estate Property Record and Report                                                                     Page: 1

                                                              Asset Cases
Case No.:    16-61864-PWB                                                                         Trustee Name:      (300320) S. Gregory Hays
Case Name:         COLLINS, ANDREW LAMAR                                                          Date Filed (f) or Converted (c): 09/17/2018 (c)
                                                                                                  § 341(a) Meeting Date:       10/16/2018
For Period Ending:         12/16/2020                                                             Claims Bar Date:      05/02/2019

                                        1                                 2                      3                      4                    5                    6

                           Asset Description                           Petition/         Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                (Scheduled And Unscheduled (u) Property)             Unscheduled        (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                                        Values                 Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                                       Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                                  and Other Costs)

   1*       6245 Shelburne Park Lane, Mableton,                         190,000.00                   28,381.23         OA                   28,381.20                          FA
            GA 30126-0000, Cobb County
            The Interest of the Bankruptcy Estate in and to the
            Property was deemed abandoned upon Trustee’s
            receipt in full of the Settlement Funds from Debtor in
            good funds. (See Footnote)

    2       2012 Cadillac CTS, 83000 miles                               23,000.00                        0.00         OA                         0.00                         FA
            Notice of Abandonment filed on 1/31/19 (Doc. No. 53)

    3       Household goods                                               2,000.00                        0.00                                    0.00                         FA

    4       TV and Computer                                                   500.00                      0.00                                    0.00                         FA

    5       Clothes                                                       1,000.00                        0.00                                    0.00                         FA

    6       Jewelry                                                           100.00                      0.00                                    0.00                         FA

    7       Cash                                                               10.00                      0.00                                    0.00                         FA

    8       Checking Account: Bank of America                                 200.00                      0.00                                    0.00                         FA

    9       Checking: Wells Fargo Bank                                         50.00                      0.00                                    0.00                         FA

   10       401K: 401K Account                                            2,000.00                        0.00                                    0.00                         FA

   10       Assets Totals (Excluding unknown values)                   $218,860.00                $28,381.23                             $28,381.20                       $0.00


        RE PROP# 1              Per Order approving settlement, (Docket # 63), debtor paid Trustee a total of $28,381.20 over 24 months representing the
                                net equity in the Property after consideration of liens, exemptions and cost to sell.




 Major Activities Affecting Case Closing:

                                   Case was originally filed as a Chapter 13 case on 7/7/16. It was converted to a Chapter 7 case on 9/17/18.


 Initial Projected Date Of Final Report (TFR): 06/30/2021                              Current Projected Date Of Final Report (TFR):             06/30/2021


                        12/16/2020                                                                     /s/S. Gregory Hays
                             Date                                                                      S. Gregory Hays




UST Form 101-7-TFR (5/1/2011)
              Case 16-61864-pwb                      Doc 72     Filed 12/22/20 Entered 12/22/20 12:03:18                                       Desc Main
                                                               Document      Page 4 of 16
                                                             Form 2                                                                                  Exhibit B
                                                                                                                                                     Page: 1
                                             Cash Receipts And Disbursements Record
Case No.:              16-61864-PWB                                    Trustee Name:                       S. Gregory Hays (300320)
Case Name:             COLLINS, ANDREW LAMAR                           Bank Name:                          Mechanics Bank
Taxpayer ID #:         **-***3338                                      Account #:                          ******8200 Checking
For Period Ending:     12/16/2020                                      Blanket Bond (per case limit):      $30,203,000.00
                                                                       Separate Bond (if applicable):      N/A

    1            2                      3                                      4                                 5                       6                       7

  Trans.    Check or       Paid To / Received From         Description of Transaction         Uniform        Deposit               Disbursement        Account Balance
   Date      Ref. #                                                                          Tran. Code        $                         $

 03/05/19              Andrew Collins                  Settlement payment of equity in       1110-000                1,200.00                                        1,200.00
                                                       property. Payment 1 of 20 Per
                                                       Order, Doc # 63.
              {1}                                      Acct #; Payment #1                    1110-000
                                                                               $1,182.55
              {1}                                      Acct #; Payment #2                    1110-000
                                                                                    $17.45
 03/20/19              Andrew Collins                  Purchase of Equity per settlement,    1110-000                1,200.00                                        2,400.00
                                                       and Order Dkt # 63.
              {1}                                      Acct #; Payment #2                    1110-000
                                                                               $1,165.10
              {1}                                      Acct #; Payment #3                    1110-000
                                                                                    $34.90
 03/20/19              Andrew Collins                  Purchase of Equity per settlement     1110-000                1,200.00                                        3,600.00
                                                       and Order Dkt # 63.
              {1}                                      Acct #; Payment #3                    1110-000
                                                                               $1,147.65
              {1}                                      Acct #; Payment #4                    1110-000
                                                                                    $52.35
 03/20/19              Andrew Collins                  Purchase of Equity per settlement     1110-000                1,200.00                                        4,800.00
                                                       and Order Dkt # 63.
              {1}                                      Acct #; Payment #4                    1110-000
                                                                               $1,130.20
              {1}                                      Acct #; Payment #5                    1110-000
                                                                                    $69.80
 06/17/19              Andrew Collins                  Purchase of Equity per settlement     1110-000                1,200.00                                        6,000.00
                                                       and Order Dkt # 63. July Pmt.
              {1}                                      Acct #; Payment #5                    1110-000
                                                                               $1,112.75
              {1}                                      Acct #; Payment #6                    1110-000
                                                                                    $87.25
 07/17/19              Andrew Collins                  Purchase of Equity per settlement     1110-000                1,200.00                                        7,200.00
                                                       and Order Dkt # 63. August Pmt.
              {1}                                      Purchase of Equity per settlement     1110-000
                                                       and Order Dkt # 63. August Pmt.
                                                                               $1,095.30
              {1}                                      Purchase of Equity per settlement     1110-000
                                                       and Order Dkt # 63. August Pmt.
                                                                                   $104.70
 09/04/19              ANDREW LAMAR COLLINS            Purchase of Equity per settlement     1110-000                1,200.00                                        8,400.00
                                                       and Order Dkt # 63. September
                                                       Pmt.
              {1}                                      Acct #; Payment #7                    1110-000
                                                                               $1,077.85
              {1}                                      Acct #; Payment #8                    1110-000
                                                                                   $122.15


                                                                                         Page Subtotals:         $8,400.00                   $0.00


{ } Asset Reference(s)       UST Form 101-7-TFR (5/1/2011)                                                                      ! - transaction has not been cleared
              Case 16-61864-pwb                        Doc 72      Filed 12/22/20 Entered 12/22/20 12:03:18                                        Desc Main
                                                                  Document      Page 5 of 16
                                                                   Form 2                                                                                 Exhibit B
                                                                                                                                                          Page: 2
                                                   Cash Receipts And Disbursements Record
Case No.:              16-61864-PWB                                        Trustee Name:                       S. Gregory Hays (300320)
Case Name:             COLLINS, ANDREW LAMAR                               Bank Name:                          Mechanics Bank
Taxpayer ID #:         **-***3338                                          Account #:                          ******8200 Checking
For Period Ending:     12/16/2020                                          Blanket Bond (per case limit):      $30,203,000.00
                                                                           Separate Bond (if applicable):      N/A

    1            2                      3                                           4                                5                       6                        7

  Trans.    Check or        Paid To / Received From           Description of Transaction           Uniform       Deposit               Disbursement         Account Balance
   Date      Ref. #                                                                               Tran. Code       $                         $

 10/09/19              Andrew Collins                     Purchase of Equity per settlement       1110-000               1,200.00                                          9,600.00
                                                          and Order Dkt # 63. October Pmt.
              {1}                                         Acct #; Payment #8                      1110-000
                                                                                    $1,060.40
              {1}                                         Acct #; Payment #9                      1110-000
                                                                                        $139.60
 11/04/19              Andrew Collins                     Purchase of Equity per settlement       1110-000               1,200.00                                         10,800.00
                                                          and Order Dkt # 63. November
                                                          Pmt.
              {1}                                         Acct #; Payment #9                      1110-000
                                                                                    $1,042.95
              {1}                                         Acct #; Payment #10                     1110-000
                                                                                        $157.05
 12/16/19              Andrew Collins                     Purchase of Equity per settlement       1110-000               1,200.00                                         12,000.00
                                                          and Order Dkt # 63. December
                                                          Pmt.
              {1}                                         Acct #; Payment #10                     1110-000
                                                                                    $1,025.50
              {1}                                         Acct #; Payment #11                     1110-000
                                                                                        $174.50
 01/07/20              Andrew Collins                     Purchase of Equity per settlement       1110-000               1,200.00                                         13,200.00
                                                          and Order Dkt # 63. January 2020
                                                          Pmt.
              {1}                                         Acct #; Payment #11                     1110-000
                                                                                    $1,008.05
              {1}                                         Acct #; Payment #12                     1110-000
                                                                                        $191.95
 01/30/20              Transition transfer Debit          Transition transfer debit. Transfer     9999-000                                   13,200.00                         0.00
                                                          from Mechanics Bank account to
                                                          East West Bank account

                                            COLUMN TOTALS                                                             13,200.00               13,200.00                       $0.00
                                                   Less: Bank Transfers/CDs                                                  0.00             13,200.00
                                            Subtotal                                                                  13,200.00                    0.00
                                                   Less: Payments to Debtors                                                                       0.00

                                            NET Receipts / Disbursements                                             $13,200.00                   $0.00




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                         ! - transaction has not been cleared
              Case 16-61864-pwb                      Doc 72     Filed 12/22/20 Entered 12/22/20 12:03:18                                          Desc Main
                                                               Document      Page 6 of 16
                                                                Form 2                                                                                  Exhibit B
                                                                                                                                                        Page: 3
                                                Cash Receipts And Disbursements Record
Case No.:              16-61864-PWB                                     Trustee Name:                        S. Gregory Hays (300320)
Case Name:             COLLINS, ANDREW LAMAR                            Bank Name:                           East West Bank
Taxpayer ID #:         **-***3338                                       Account #:                           ******0029 Demand Deposit Account
For Period Ending:     12/16/2020                                       Blanket Bond (per case limit):       $30,203,000.00
                                                                        Separate Bond (if applicable):       N/A

    1            2                      3                                       4                                  5                       6                        7

  Trans.    Check or       Paid To / Received From         Description of Transaction          Uniform         Deposit               Disbursement         Account Balance
   Date      Ref. #                                                                           Tran. Code         $                         $

 01/30/20              Transition Transfer Credit      Transition Transfer Credit. Transfer    9999-000            13,200.00                                            13,200.00
                                                       from Mechanics Bank account to
                                                       East West Bank account
 02/05/20              Andrew Collins                  Purchase of equity per settlement       1110-000                1,200.00                                         14,400.00
                                                       and Order, Dkt # 63. February
                                                       2020 payment
              {1}                                      Acct #; Payment #12                     1110-000
                                                                                    $990.60
              {1}                                      Acct #; Payment #13                     1110-000
                                                                                    $209.40
 03/16/20              Andrew Collins                  Purchase of Equity per settlement       1110-000                1,200.00                                         15,600.00
                                                       and Order Dkt # 63. March 2020
                                                       Pmt.
              {1}                                      Acct #; Payment #13                     1110-000
                                                                                    $973.15
              {1}                                      Acct #; Payment #14                     1110-000
                                                                                    $226.85
 03/31/20              East West Bank                  Bank and Technology Service Fee         2600-000                                         12.40                   15,587.60
 04/17/20              Andrew Collins                  Purchase of Equity per settlement       1110-000                1,200.00                                         16,787.60
                                                       and Order Dkt # 63. April 2020
                                                       Pmt.
              {1}                                      Acct #; Payment #14                     1110-000
                                                                                    $955.70
              {1}                                      Acct #; Payment #15                     1110-000
                                                                                    $244.30
 04/30/20              East West Bank                  Bank and Technology Services            2600-000                                         25.55                   16,762.05
                                                       Fees
 05/22/20              Andrew Collins                  Purchase of Equity per settlement       1110-000                1,200.00                                         17,962.05
                                                       and Order Dkt # 63. May 2020
                                                       Pmt.
              {1}                                      Acct #; Payment #15                     1110-000
                                                                                    $938.25
              {1}                                      Acct #; Payment #16                     1110-000
                                                                                    $261.75
 05/29/20              East West Bank                  Bank and Technology Services            2600-000                                         26.08                   17,935.97
                                                       Fees
 06/16/20              Andrew Collins                  Purchase of Equity per settlement       1110-000                1,200.00                                         19,135.97
                                                       and Order Dkt # 63. June 2020
                                                       Pmt.
              {1}                                      Acct #; Payment #16                     1110-000
                                                                                    $920.80
              {1}                                      Acct #; Payment #17                     1110-000
                                                                                    $279.20
 06/30/20              East West Bank                  Bank and Technology Services            2600-000                                         31.40                   19,104.57
                                                       Fees
 07/20/20              ANDREW LAMAR COLLINS            Purchase of Equity per settlement       1110-000                1,200.00                                         20,304.57
                                                       and Order Dkt # 63. July 2020
                                                       Pmt.




                                                                                           Page Subtotals:      $20,400.00                     $95.43


{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                       ! - transaction has not been cleared
              Case 16-61864-pwb                        Doc 72      Filed 12/22/20 Entered 12/22/20 12:03:18                                       Desc Main
                                                                  Document      Page 7 of 16
                                                                 Form 2                                                                                  Exhibit B
                                                                                                                                                         Page: 4
                                                 Cash Receipts And Disbursements Record
Case No.:              16-61864-PWB                                       Trustee Name:                      S. Gregory Hays (300320)
Case Name:             COLLINS, ANDREW LAMAR                              Bank Name:                         East West Bank
Taxpayer ID #:         **-***3338                                         Account #:                         ******0029 Demand Deposit Account
For Period Ending:     12/16/2020                                         Blanket Bond (per case limit):     $30,203,000.00
                                                                          Separate Bond (if applicable):     N/A

    1            2                      3                                         4                                5                       6                         7

  Trans.    Check or       Paid To / Received From            Description of Transaction         Uniform       Deposit               Disbursement          Account Balance
   Date      Ref. #                                                                             Tran. Code       $                         $

              {1}                                         Acct #; Payment #17                   1110-000
                                                                                      $903.35
              {1}                                         Acct #; Payment #18                   1110-000
                                                                                      $296.65
 07/31/20              East West Bank                     Bank and Technology Services          2600-000                                        32.19                    20,272.38
                                                          Fees
 08/10/20              Andrew Colins                      Purchase of Equity per settlement     1110-000               7,981.20                                          28,253.58
                                                          and Order Dkt # 63. Final
                                                          Payment.
              {1}                                         Acct #; Payment #18                   1110-000
                                                                                      $885.90
              {1}                                         Acct #; Payment #19                   1110-000
                                                                                  $1,182.55
              {1}                                         Acct #; Payment #20                   1110-000
                                                                                  $1,182.55
              {1}                                         Acct #; Payment #21                   1110-000
                                                                                  $1,182.55
              {1}                                         Acct #; Payment #22                   1110-000
                                                                                  $1,182.55
              {1}                                         Acct #; Payment #23                   1110-000
                                                                                  $1,182.55
              {1}                                         Acct #; Payment #24                   1110-000
                                                                                  $1,182.55
 08/31/20              East West Bank                     Bank and Technology Services          2600-000                                        38.97                    28,214.61
                                                          Fees
 09/30/20              East West Bank                     Bank and Technology Services          2600-000                                        48.10                    28,166.51
                                                          Fees
 10/30/20              East West Bank                     Bank and Technology Services          2600-000                                        45.01                    28,121.50
                                                          Fees
 11/30/20              East West Bank                     Bank and Technology Services          2600-000                                        43.44                    28,078.06
                                                          Fees

                                            COLUMN TOTALS                                                           28,381.20                   303.14               $28,078.06
                                                   Less: Bank Transfers/CDs                                         13,200.00                     0.00
                                            Subtotal                                                                15,181.20                   303.14
                                                   Less: Payments to Debtors                                                                      0.00

                                            NET Receipts / Disbursements                                           $15,181.20                  $303.14




{ } Asset Reference(s)       UST Form 101-7-TFR (5/1/2011)                                                                        ! - transaction has not been cleared
             Case 16-61864-pwb                  Doc 72      Filed 12/22/20 Entered 12/22/20 12:03:18                             Desc Main
                                                           Document      Page 8 of 16
                                                       Form 2                                                                        Exhibit B
                                                                                                                                     Page: 5
                                       Cash Receipts And Disbursements Record
Case No.:           16-61864-PWB                                     Trustee Name:                   S. Gregory Hays (300320)
Case Name:          COLLINS, ANDREW LAMAR                            Bank Name:                      East West Bank
Taxpayer ID #:      **-***3338                                       Account #:                      ******0029 Demand Deposit Account
For Period Ending: 12/16/2020                                        Blanket Bond (per case limit): $30,203,000.00
                                                                     Separate Bond (if applicable): N/A

                                       Net Receipts:                  $28,381.20
                            Plus Gross Adjustments:                         $0.00
                           Less Payments to Debtor:                         $0.00
                 Less Other Noncompensable Items:                           $0.00

                                         Net Estate:                  $28,381.20




                                                                                                        NET                     ACCOUNT
                                 TOTAL - ALL ACCOUNTS                             NET DEPOSITS     DISBURSEMENTS                BALANCES
                                 ******8200 Checking                                    $13,200.00            $0.00                     $0.00

                                 ******0029 Demand Deposit Account                      $15,181.20                    $303.14        $28,078.06

                                                                                       $28,381.20                    $303.14         $28,078.06




                 12/16/2020                                                  /s/S. Gregory Hays
                    Date                                                     S. Gregory Hays




UST Form 101-7-TFR (5/1/2011)
         Case 16-61864-pwb          Doc 72        Filed 12/22/20 Entered 12/22/20 12:03:18                Desc Main
                                                 Document      Page 9 of 16


                                                                                                                           Page: 1

                                                          Exhibit C
                                             Analysis of Claims Register
                                Case:16-61864-PWB                      ANDREW LAMAR COLLINS
                                                                                  Claims Bar Date: 05/02/19


 Claim                Claimant Name/                  Claim Type/                   Amount Filed/        Paid          Claim
                                                                      Claim Ref
  No.               <Category>, Priority               Date Filed                     Allowed          to Date        Balance

6        Wells Fargo Bank NA                         Secured                               $3,177.92          $0.00     $3,177.92
         PO Box 10438
                                                     08/24/16                              $3,177.92
         Des Moines, IA 50306-0438
         <4210-000 Personal Property & Intangibles -
         Consensual Liens>
         , 100
         Personal property lien. The Trustee did not administer assets to which the creditor's secured claim would attach.
         Therefore, the Trustee will not be making a distribution on this claim.
10       Bank Of America, N.A.                       Secured                             $22,993.82           $0.00    $22,993.82
         PO BOX 31785
                                                     09/16/16                            $22,993.82
         Tampa, FL 33631-3785
         <4210-000 Personal Property & Intangibles -
         Consensual Liens>
         , 100
         Vehicle lien. The Trustee did not administer assets to which the creditors secured claim would attach. Therefore, the
         Trustee will not be making a distribution on this claim.
13       Franklin American Mortgage Company          Secured                            $181,483.44           $0.00   $181,483.44
         425 Phillips Blvd.
                                                     10/18/16                           $181,483.44
         Ewing, NJ 08618
         <4110-000 Real Estate - Consensual Liens
         (mortgages, deeds of trust)>
         , 100
         The Trustee did not administer assets to which the creditors secured claim would attach. Therefore, the Trustee will
         not be making a distribution on this claim.
ADM1     S. Gregory Hays                             Administrative                        $3,588.12          $0.00     $3,588.12
         2964 Peachtree Road, NW, Ste. 555
                                                     10/20/20                              $3,588.12
         Atlanta, GA 30305
         <2100-000 Trustee Compensation>
         , 200

ADM2     S. Gregory Hays                             Administrative                          $90.82           $0.00        $90.82
         2964 Peachtree Road, NW, Ste. 555
                                                     08/06/20                                $90.82
         Atlanta, GA 30305
         <2200-000 Trustee Expenses>
         , 200

ADM3     Hays Financial Consulting, LLC              Administrative                        $1,380.00          $0.00     $1,380.00
         2964 Peachtree Road, NW
                                                     08/06/20                              $1,380.00
         Suite 555
         Atlanta, GA 30305
         <3310-000 Accountant for Trustee Fees
         (Trustee Firm)>
         , 200


UST Form 101-7-TFR (5/1/2011)
         Case 16-61864-pwb           Doc 72     Filed 12/22/20 Entered 12/22/20 12:03:18                   Desc Main
                                               Document     Page 10 of 16


                                                                                                                            Page: 2

                                                           Exhibit C
                                               Analysis of Claims Register
                                Case:16-61864-PWB                       ANDREW LAMAR COLLINS
                                                                                   Claims Bar Date: 05/02/19

 Claim                Claimant Name/                   Claim Type/                   Amount Filed/        Paid          Claim
                                                                       Claim Ref
  No.               <Category>, Priority                Date Filed                     Allowed          to Date        Balance

ADM4     Hays Financial Consulting, LLC            Administrative                             $77.30           $0.00        $77.30
         2964 Peachtree Road, NW
                                                   08/06/20                                   $77.30
         Suite 555
         Atlanta, GA 30305
         <3320-000 Accountant for Trustee Expenses
         (Trustee Firm)>
         , 200

ADM5     Arnall Golden Gregory LLP                    Administrative                        $4,902.25          $0.00     $4,902.25
         Attn: Michael Bargar
                                                      08/06/20                              $4,902.25
         171 17th Street NW Ste 2100
         Atlanta, GA 30363-1031
         <3210-000 Attorney for Trustee Fees (Other
         Firm)>
         , 200

ADM6     Arnall Golden Gregory LLP                    Administrative                          $18.50           $0.00        $18.50
         Attn: Michael Bargar
                                                      08/06/20                                $18.50
         171 17th Street NW Ste 2100
         Atlanta, GA 30363-1031
         <3220-000 Attorney for Trustee Expenses
         (Other Firm) >
         , 200

1        Republic Finance, LLC                        Unsecured                             $3,783.32          $0.00     $3,783.32
         Bankruptcy Center
                                                      07/12/16                              $3,783.32
         282 Tower Rd.
         Ponchatoula, LA 70454
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

2Ua      Internal Revenue Service                     Unsecured                              $623.80           $0.00       $623.80
         PO Box 7317
                                                      07/15/16                               $623.80
         Philadelphia, PA 19101-7317
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

2Ub      Internal Revenue Service                     Unsecured                              $136.21           $0.00       $136.21
         PO Box 7317
                                                      07/15/16                               $136.21
         Philadelphia, PA 19101-7317
         <7300-000 Section 726(a)(4) Fines,
         Penalties>
         , 630
         Claim under 726(a)(4) - Fines, Penalties



UST Form 101-7-TFR (5/1/2011)
         Case 16-61864-pwb          Doc 72      Filed 12/22/20 Entered 12/22/20 12:03:18               Desc Main
                                               Document     Page 11 of 16


                                                                                                                        Page: 3

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:16-61864-PWB                   ANDREW LAMAR COLLINS
                                                                               Claims Bar Date: 05/02/19

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed          to Date        Balance

3        Discover Personal Loan                     Unsecured                         $21,255.33           $0.00    $21,255.33
         Attention: Bankruptcy
                                                    07/15/16                          $21,255.33
         Po Box 30954
         Salt Lake City, UT 84130
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

4        SunTrust Bank                              Unsecured                           $2,049.63          $0.00     $2,049.63
         PO Box 85092
                                                    07/18/16                            $2,049.63
         Richmond, VA 23286
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

5        Credit First/CFNA                          Unsecured                            $481.52           $0.00       $481.52
         Bk13 Credit Operations
                                                    08/11/16                             $481.52
         Po Box 818011
         Cleveland, OH 44181
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

7        Capital One Bank (USA), N.A.               Unsecured                            $562.71           $0.00       $562.71
         PO Box 71083
                                                    08/26/16                             $562.71
         Charlotte, NC 28272-1083
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

8        U.S. Department of Education               Unsecured                         $47,871.17           $0.00    $47,871.17
         P.O. Box 69184
                                                    09/06/16                          $47,871.17
         Harrisburg, PA 17106-9184
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

9        Midland Funding LLC                        Unsecured                            $655.53           $0.00       $655.53
         PO Box 2011
                                                    09/14/16                             $655.53
         Warren, MI 48090
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
         Case 16-61864-pwb          Doc 72       Filed 12/22/20 Entered 12/22/20 12:03:18              Desc Main
                                                Document     Page 12 of 16


                                                                                                                        Page: 4

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:16-61864-PWB                   ANDREW LAMAR COLLINS
                                                                               Claims Bar Date: 05/02/19

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed          to Date        Balance

11       SYNCHRONY BANK                             Unsecured                           $1,531.68          $0.00     $1,531.68
         2001 Western Ave, Ste 400
                                                    10/12/16                            $1,531.68
         Seattle, WA 98121
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610
         Claim transferred per Dkt # 43.
12       American Express Centurion Bank            Unsecured                           $5,515.69          $0.00     $5,515.69
         c/o Becket and Lee LLP
                                                    10/18/16                            $5,515.69
         PO Box 3001
         Malvern, PA 19355-0701
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

14       Nordstrom Fsb                              Unsecured                           $2,292.59          $0.00     $2,292.59
         c/o Jefferson Capital Systems LLC
                                                    10/20/16                            $2,292.59
          Po Box 7999
         Saint Cloud, MN 56302
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

15       LVNV Funding, LLC its successors and       Unsecured                         $17,715.05           $0.00    $17,715.05
         assigns as assignee of LC Trust I
                                                    10/20/16                          $17,715.05
         PO Box 10587
         Greenville, SC 29603-0587
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

16       Department Store National Bank             Unsecured                            $798.84           $0.00       $798.84
         c/o Quantum3 Group LLC
                                                    10/25/16                             $798.84
         PO Box 657
         Kirkland, WA 98083-0657
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

17       Bank of America, N.A.                      Unsecured                           $7,024.34          $0.00     $7,024.34
         P O Box 15102
                                                    10/27/16                            $7,024.34
         Wilmington, DE 19886-5102
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
         Case 16-61864-pwb          Doc 72      Filed 12/22/20 Entered 12/22/20 12:03:18               Desc Main
                                               Document     Page 13 of 16


                                                                                                                        Page: 5

                                                        Exhibit C
                                               Analysis of Claims Register
                                Case:16-61864-PWB                   ANDREW LAMAR COLLINS
                                                                               Claims Bar Date: 05/02/19

 Claim                Claimant Name/                 Claim Type/                 Amount Filed/        Paid          Claim
                                                                   Claim Ref
  No.               <Category>, Priority              Date Filed                   Allowed          to Date        Balance

18       Wells Fargo Bank, N.A.                     Unsecured                           $2,476.01          $0.00     $2,476.01
         PO Box 10438, MAC F8235-02F
                                                    10/28/16                            $2,476.01
         Des Moines, IA 50306-0438
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

19       Ashley Funding Services, LLC its successors Unsecured                            $57.03           $0.00        $57.03
         and assigns as assignee of Laboratory
                                                     10/28/16                             $57.03
         Corporation of America Holdings
         Resurgent Capital Services
         PO Box 10587
         Greenville, SC 29603-0587
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610


                                                                                      Case Total:          $0.00   $332,542.62




UST Form 101-7-TFR (5/1/2011)
 Case 16-61864-pwb              Doc 72    Filed 12/22/20 Entered 12/22/20 12:03:18                          Desc Main
                                         Document     Page 14 of 16


                                    TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                                Exhibit D


      Case No.: 16-61864-PWB
      Case Name: ANDREW LAMAR COLLINS
      Trustee Name: S. Gregory Hays

                                                      Balance on hand:        $                             28,078.06

           Claims of secured creditors will be paid as follows:

  Claim      Claimant                                         Claim         Allowed            Interim         Proposed
  No.                                                      Asserted         Amount         Payments to          Payment
                                                                            of Claim              Date

  10        Bank Of America, N.A.                          22,993.82        22,993.82                0.00              0.00
  13        Franklin American Mortgage Company            181,483.44       181,483.44                0.00              0.00
  6         Wells Fargo Bank NA                              3,177.92        3,177.92                0.00              0.00

                                                   Total to be paid to secured creditors:        $                   0.00
                                                   Remaining balance:                            $              28,078.06

           Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                            Total            Interim         Proposed
                                                                          Requested          Payments           Payment
                                                                                               to Date

  Trustee, Fees - S. Gregory Hays                                            3,588.12                0.00        3,588.12
  Accountant for Trustee, Fees - Hays Financial Consulting, LLC              1,380.00                0.00        1,380.00
  Accountant for Trustee, Expenses - Hays Financial Consulting, LLC               77.30              0.00          77.30
  Trustee, Expenses - S. Gregory Hays                                             90.82              0.00          90.82
  Attorney for Trustee Fees (Other Firm) - Arnall Golden Gregory LLP         4,902.25                0.00        4,902.25
  Attorney for Trustee Expenses (Other Firm) - Arnall Golden Gregory              18.50              0.00          18.50
  LLP
                        Total to be paid for chapter 7 administrative expenses:                  $              10,056.99
                        Remaining balance:                                                       $              18,021.07

           Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                      Total             Interim           Proposed
                                                                        Requested         Payments          Payment

                                                         None


                      Total to be paid for prior chapter administrative expenses:                $                   0.00
                      Remaining balance:                                                         $              18,021.07




UST Form 101-7-TFR(5/1/2011)
 Case 16-61864-pwb                Doc 72    Filed 12/22/20 Entered 12/22/20 12:03:18                Desc Main
                                           Document     Page 15 of 16


              In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

            Allowed priority claims are:
  Claim       Claimant                             Allowed Amount          Interim Payments             Proposed
  No.                                                     of Claim                   to Date             Payment

                                                        None


                                                     Total to be paid for priority claims:      $            0.00
                                                     Remaining balance:                         $       18,021.07

             The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
             Timely claims of general (unsecured) creditors totaling $114,694.24 have been allowed and will
      be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 15.7 percent, plus interest (if
      applicable).
            Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                             Allowed Amount          Interim Payments             Proposed
  No.                                                     of Claim                   to Date             Payment

  1           Republic Finance, LLC                         3,783.32                     0.00              594.45
  2Ua         Internal Revenue Service                         623.80                    0.00               98.01
  3           Discover Personal Loan                       21,255.33                     0.00            3,339.70
  4           SunTrust Bank                                 2,049.63                     0.00              322.04
  5           Credit First/CFNA                                481.52                    0.00               75.66
  7           Capital One Bank (USA), N.A.                     562.71                    0.00               88.41
  8           U.S. Department of Education                 47,871.17                     0.00            7,521.65
  9           Midland Funding LLC                              655.53                    0.00              103.00
  11          SYNCHRONY BANK                                1,531.68                     0.00              240.66
  12          American Express Centurion                    5,515.69                     0.00              866.64
              Bank
  14          Nordstrom Fsb                                 2,292.59                     0.00              360.22
  15          LVNV Funding, LLC its                        17,715.05                     0.00            2,783.44
              successors and assigns as
              assignee of LC Trust I
  16          Department Store National Bank                   798.84                    0.00              125.52
  17          Bank of America, N.A.                         7,024.34                     0.00            1,103.68
  18          Wells Fargo Bank, N.A.                        2,476.01                     0.00              389.04
  19          Ashley Funding Services, LLC its                  57.03                    0.00                  8.95
              successors and assigns as
              assignee of Laboratory
              Corporation of America Holdings
                          Total to be paid for timely general unsecured claims:                 $       18,021.07
                          Remaining balance:                                                    $            0.00


UST Form 101-7-TFR(5/1/2011)
 Case 16-61864-pwb             Doc 72    Filed 12/22/20 Entered 12/22/20 12:03:18                   Desc Main
                                        Document     Page 16 of 16


           Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
    paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
    have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
    applicable).
           Tardily filed general (unsecured) claims are as follows:
  Claim     Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                     of Claim                 to Date                Payment

                                                        None


                        Total to be paid for tardily filed general unsecured claims:          $                0.00
                        Remaining balance:                                                    $                0.00

          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $136.21 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                     of Claim                 to Date                Payment

  2Ub       Internal Revenue Service                           136.21                  0.00                    0.00

                                                 Total to be paid for subordinated claims: $                   0.00
                                                 Remaining balance:                        $                   0.00




UST Form 101-7-TFR(5/1/2011)
